DETAILED ACTION
Claims 1-14 are considered in this office action. Claims 4-6 and 11-13 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Won Hwang on 03/24/2021.

The application has been amended as follows: 

1.	(Currently Amended) An apparatus for controlling a motor-driven power steering system, comprising:
a sensor configured to detect at least one of a steering angle, an angular speed, and a column torque in the motor-driven power steering system; and
a controller configured to determine whether a reverse steering operation has been performed based on the steering angle or the angular speed, and configured to output, when non-reverse steering is performed, a high-frequency compensation gain based on the column torque, as a final compensation gain, and output, when reverse steering is performed, a value obtained by applying an additional compensation gain optimized according to an angular acceleration to the high-frequency compensation gain, as the final compensation gain,
wherein the angular acceleration is generated by differentiating the angular speed,
wherein the controller comprises a gain selector configured to:
output, when reverse steering is performed, a gain corresponding to the angular acceleration among gain values stored in a compensation gain table, a compensation gain value; and
output, when non-reverse steering is performed, “1” as the compensation gain value,
wherein the controller further comprises a compensation gain holder configured to maintain, if a gain value of the additional compensation gain corresponding to the angular acceleration is selected and outputted as a compensation gain value when reverse steering is performed, the output of the compensation gain during a gain holding period corresponding to the angular acceleration stored in advance in a compensation gain holding period table, and
wherein the controller further comprises a compensation gain limiter configured to limit, when reverse steering is performed, the outputted compensation gain value of the additional compensation gain so that the compensation gain value is stably maintained without exceeding a preset reference value.

2.	(Previously Presented) The apparatus of claim 1, wherein the controller comprises a phase compensator configured to generate a phase-compensated signal by removing a noise included in a signal of the steering angle or the angular speed, or by performing a phase shift operation to optimize a compensation timing.

3.	(Currently Amended) The apparatus of claim 2, wherein the controller further comprises a reverse steering determination processor configured to encode the phase-compensated signal, and determine whether the reverse steering operation has been performed depending on whether a code of the phase-compensated signal has been changed from a negative number to a positive number or from a positive number to a negative number.


4-6.	(Cancelled) 

7.	(Amended) The apparatus of claim 1, wherein the controller further comprises a multiplier configured to detect, when reverse steering is performed, a column torque signal or a motor current through a high-frequency filter, extract a high-frequency component therefrom, and then output, as the final compensation gain, a value obtained by multiplying the high-frequency compensation gain outputted corresponding to the high-frequency component by the additional compensation gain optimized accordingto the angular acceleration.

8.	(Currently Amended) A method of controlling a motor-driven power steering system, comprising the steps of:
detecting at least one of a steering angle, an angular speed, and a column torque using at least one or more sensors installed in the motor-driven power steering system; and
determining, by a controller, whether a reverse steering operation has been performed based on the steering angle or the angular speed, and outputting, when non-reverse steering is performed, a high-frequency compensation gain based on the column torque, as a final compensation gain, and outputting, when reverse steering is performed, a value obtained by applying an additional compensation gain optimized according to an angular acceleration to the high-frequency compensation gain, as the final compensation gain,
wherein the angular acceleration is generated by differentiating the angular speed,
wherein, in the step of outputting as the final compensation gain, the controller is configured to output, when reverse steering is performed, a gain corresponding to the angular acceleration among gain values stored in advance in a compensation gain table, and outputs, when non-reverse steering is performed, “1” as the compensation gain value,
wherein, in the step of outputting as the final compensation gain, the controller is configured to maintain, if the gain value of the additional compensation gain corresponding to the angular acceleration is selected and outputted as the compensation gain value when reverse steering, the output of the compensation gain during a gain holding period corresponding to the angular acceleration stored in advance in a compensation gain holding period table, and
wherein, in the step of outputting as the final compensation gain, the controller is configured to limit, when reverse steering, the outputted compensation gain value so that the compensation gain value is stably maintained without exceeding a preset reference value.


9.	(Previously Presented) The method of claim 8, wherein, in the step of outputting as the final compensation gain, the controller is configured to generate a phase-compensated signal by removing a noise included in a signal of the steering angle or the angular speed, or by performing a phase shift operation to optimize a compensation timing.

10.	(Currently Amended) The method of claim 9, wherein, in the step of outputting as the final compensation gain, the controller encodes the phase-compensated signal, and determines whether the reverse steering operation has been performed depending on whether a code of the phase-compensated signal has been changed from a negative number to a positive number or from a positive number to a negative number.

11-13.	(Cancelled) 

14.	(Amended) The method of claim 8, wherein, in the step of outputting as the final compensation gain, the controller is configured to detect, when reverse steering is performed, a column torque signal or a motor current through a high-frequency filter, extracts a high-frequency component therefrom, and then outputs, as the final compensation gain, a value obtained by multiplying the compensation gain outputted corresponding to the high-frequency component by the additional compensation gain  optimized according to the angular acceleration.

 				 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218.  The examiner can normally be reached on M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDHESH K JHA/Primary Examiner, Art Unit 3668